COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-13-00391-CR

Austin Crawford                          §    From Criminal District Court No. 4

                                         §    of Tarrant County (1265884D)

v.                                       §    November 13, 2014

                                         §    Opinion by Justice Gardner

The State of Texas                       §    (nfp)

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was clerical error in the trial court’s judgment. The judgment is modified to

correct clerical error.   This court deletes the portion of the judgment that

provides, “Murder (Lesser Included Offense of Count One),” and modifies the

judgment to provide in its place, “Murder (Count Two).” This court further deletes

the portion of the judgment that provides Appellant was convicted pursuant to

section “19.02(b)(1) PC” and modifies the judgment to provide, in its place,

“19.02(b)(3) PC.” It is ordered that the judgment of the trial court is affirmed as

modified.

                                    SECOND DISTRICT COURT OF APPEALS

                                    By _/s/ Anne Gardner____________
                                       Justice Anne Gardner